Name: 91/49/EEC: Council Decision of 26 November 1990 on Community actions for the elderly
 Type: Decision
 Subject Matter: European construction;  social protection;  social affairs;  demography and population
 Date Published: 1991-02-02

 Avis juridique important|31991D004991/49/EEC: Council Decision of 26 November 1990 on Community actions for the elderly Official Journal L 028 , 02/02/1991 P. 0029 - 0031 Finnish special edition: Chapter 5 Volume 5 P. 0039 Swedish special edition: Chapter 5 Volume 5 P. 0039 COUNCIL DECISION of 26 November 1990 on Community actions for the elderly (91/49/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the European Parliament adopted its resolution of 18 February 1982 on the situation and problems of the aged in the European Community (3), its resolution of 10 March 1986 on services for the elderly (4) and its resolution of 14 May 1986 on Community measures to improve the situation of old people in the Member States of the Community (5); Whereas, in its resolution of 14 May 1986, the European Parliament called for a European Year for the Elderly to be proclaimed; Whereas the Council adopted the recommendation of 10 December 1982 on the principles of a Community policy with regard to retirement age (6); Whereas current demographic developments in most Member States tend to an increase in the elderly population with a particular emphasis on the very old; whereas this trend will have considerable economic and social implications, in particular for the employment market, social security and social expenditure; Whereas exchanges of information and experience on the elderly are important for the development of solidarity within the Community; Whereas the Community charter of the fundamental social rights of workers, adopted by the Heads of State and of Government of eleven Member States at the European Council meeting in Strasbourg on 9 December 1989, states in particular in its section entitled 'Elderly Persons': 'According to the arrangements applying in each country: 24. Every worker of the European Community must, at the time of retirement, be able to enjoy resources affording him or her a decent standard of living. 25. Every person who has reached retirement age but who is not entitled to a pension or who does not have other means of subsistence must be entitled to sufficient resources and to medical and social assistance specifically suited to his needs.'; Whereas it is important to ensure the consistency of all Community actions concerning the integration of the elderly into society and the promotion of solidarity between the generations; Whereas the actions to be carried out at Community level are intended to complement the different types of actions carried out in Member States at different levels; Whereas the Treaty does not provide, for the action concerned, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 Community actions for the elderly will be carried out in the period from 1 January 1991 to 31 December 1993. Article 2 The objective of the actions referred to in Article 1 shall be to contribute, through the transfer of knowledge, ideas and experience, particularly in the context of the effect of the internal market, towards actions carried out by the Member States concerning: (a) the definition, at the appropriate level, of preventive strategies to meet the economic and social challenges of an ageing population, including the problems of the dependency and health of the elderly; (b) the identification of innovative approaches to strengthening solidarity between the generations and integration of the elderly; (c) highlighting the positive contribution by the elderly to society. Article 3 1. The actions referred to in Article 1 shall include: (a) stimulation measures and exchanges of information; (b) the carrying out of studies and establishment of a monitoring centre enabling available relevant information, including information on research, to be relayed to the circles concerned; (c) the exploration of the usefulness and the feasibility of setting up a European network of innovative experiences, taking into account the activities of existing bodies in this field. 2. The measures referred to in paragraph 1 shall be decided in accordance with the procedure laid down in Article 6 and shall give priority to the areas specified in the Annex. Article 4 1. The amount deemed necessary to finance actions during the first two years of the three-year period referred to in Article 1 shall be ECU 2,4 million. 2. The necessary annual appropriations shall be authorized under the annual budgetary procedure, in accordance with the financial prospects as jointly decided by the European Parliament and the Council, and on the basis of trends in those prospects. Article 5 The Commission shall have responsibility for the implementation of the actions provided for in this Decision and shall take the appropriate measures to that end. Article 6 The Commission shall be assisted by a Committee of an advisory nature composed of two representatives of each Member State and chaired by the Commission representative. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft, within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. Article 7 The Commission shall, before 31 December 1994, submit a report to the European Parliament, the Council and the Economic and Social Committee on the implementation, outcome and evaluation of actions provided for in this Decision. Article 8 1. The year 1993 shall be designated as 'European Year of the Elderly and of Solidarity between Generations'. 2. The Council shall decide, on a proposal from the Commission, before 31 December 1991, on the activities, priorities and other detailed rules for the implementation of the European Year referred to in paragraph 1. Article 9 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 26 November 1990. For the Council The President C. DONAT CATTIN (1) OJ No C 284, 12. 11. 1990, p. 146. (2) OJ No C 225, 10. 9. 1990, p. 14. (3) OJ No C 66, 15. 3. 1982, p. 71. (4) OJ No C 88, 14. 4. 1986, p. 17. (5) OJ No C 148, 16. 6. 1986, p. 61. (6) OJ No L 357, 18. 12. 1982, p. 27. ANNEX Priority areas referred to in Article 3 (2) 1. Organization of information exchanges The Commission will organize conferences, seminars and studies aimed at facilitating the exchange of information between those responsible in the Member States, concerning: - demographic trends and their impact on social protection and health systems, - measures aimed at improving the mobility of the elderly and their ability to lead an independent life, - measures to strengthen solidarity between generations and promote the positive contribution of the elderly to economic and social life, - the economic and social integration of the elderly, including their income. 2. Exploration of the usefulness and the feasibility of setting up a European network of innovative experience as regards the promotion: - of mutual assistance between generations either through the voluntary work of the elderly or through their integration in work for the benefit of the local communities in which they live, - measures to foster the independence of the elderly.